Citation Nr: 1145905	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  03-11 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from January 1976 to February 1980.  

This appeal arises to the Board of Veterans' Appeals (Board) from a January 2003-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that denied service connection for bilateral CTS. 

In December 2004, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (hereinafter: the Court), who, in February 2007, vacated the Board decision and remanded the matter for re-adjudication.  Thereafter, the Board remanded the case for development in September 2007, May 2009, and March 2010.  In February 2011, the Board again denied the claim.  The Veteran appealed to the Court, who, in August 2011, again vacated and remanded the Board decision.   


FINDING OF FACT

Medical evidence tending to associate bilateral carpal tunnel syndrome with active military service has been submitted.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, she will not be afforded this consideration.  

The Veteran contends that bilateral CTS was caused by her military duties as a court reporter and typist.  Her service treatment reports (STRs) do not mention CTS, although they do reflect that she incurred wrist injuries.  In May 1976, an impression of [right] radial collateral ligament wrist sprain was offered.  In October 1976, immediately after a motorcycle accident, an examiner found multiple abrasions, including to the right posterior wrist and the left medial wrist.  The impression was multiple superficial abrasions. 

The STRs further reflect that the upper extremities were normal during a July 1978 periodic physical examination.  In July 1978, the Veteran completed a medical history questionnaire and checked "no" to a history of swollen or painful joints.  

The STRs also reflect that upper extremities were also normal during a January 1980 separation examination, although there is no accompanying medical history questionnaire on which the Veteran might have reported wrist symptoms. 

Post-service, the Veteran had no wrist complaints during a March 1980 VA general medical examination.  The examiner found no limitation of motion, injury, or abnormality of the muscles, joints, or tendons. 

CTS was noted during a March 2000 VA examination and April 2000 VA electromyography and nerve conduction velocity study.  The Veteran subsequently underwent bilateral carpal tunnel release in January 2001. 

In October 2002, the VA physician who performed the bilateral carpal tunnel release reported that the Veteran had a long history of wrist and hand problems that, the physician opined, began while on active duty.  The physician noted that during active service the Veteran had done much typing on older typewriters that required greater force than does a modern keyboard.  The VA physician also noted that her current job was aggravating this condition. 

In an April 2003 substantive appeal, the Veteran reported that she had been a legal clerk and court reporter for over four years during active service.  She typed constantly during that time, she reported.  She attributed CTS to this work.

Following the Board's denial of the claim in December 2004, the Court remanded the case in February 2007.  The Veteran was re-examined in October 2008.  

During an October 2008 VA examination, the physician reviewed the claims folders, including the STRs and post-service VA records, and noted worsening symptoms.  The diagnosis was bilateral CTS, surgically repaired.  The doctor noted the Veteran's typing history for 4 years in-service and noted that typing can cause and/or aggravate CTS.  The doctor concluded that it is not possible to separate in-service and post-service typing in arriving at an opinion regarding the etiology of the Veteran's CTS.  Specifically, the physician stated, "It is impossible to disentangle in[-]service and post[-]service exposures."  

During a November 2009 VA neurology compensation examination, a VA staff neurologist noted that the claims folder was not available, but noted the reported history of the onset symptoms around 1984.  The physician noted that certain occupational activities that involve repetitive wrist flexion/extension, such as typing, could certainly predispose a person to develop CTS, and that in a minority of cases, CTS may develop without any clear causative etiology.  The physician felt that the most significant indicator of a less-than-likely causative relationship between the Veteran's in-service typing and the subsequent development of CTS is the 3-year post-service time-gap between active service and the onset of CTS symptoms.  The physician noted carpal tunnel release surgery in or around 1999, but also found atrophy in the thenar eminence, which signaled an extraordinary amount of time between onset of symptoms and the release surgery and also most likely had caused irreversible median nerve damage prior to the release surgery.  The physician offered a diagnosis of bilateral carpal tunnel syndrome.  The VA staff neurologist concluded that if there is no evidence of CTS during active service, then it would be "less than likely" that active service has caused this Veteran's CTS.  

During a November 2009 VA orthopedic compensation examination, the Veteran gave a history of having worked as a legal secretary for 4 years typing briefs on manual and electric typewriters in military service.  When asked, the Veteran could not state with certainty that her symptoms began during active military service, but, according to a recently neurology examination report that the physician had reviewed, only days earlier she had been more certain about having pain and tingling in 1984.  The physician noted that the STRs documented in-service wrist sprains, but a 1980 separation examination report was silent for such symptoms.  The physician noted that post-service, the Veteran typed.  The Veteran offered a history of the onset of finger pain and numbness in approximately 1984, some 3 years post-service, during the course of her property management job duties.  After examination, the diagnoses included bilateral CTS.  The physician concluded that because many years had passed between active service and the first significant complaints, it is unlikely that CTS is related to active service typing and/or minor wrist trauma.  

In January 2010, the Veteran submitted medical articles concerning CTS.

In March 2010, the Board remanded the case for an addendum report from the previous examining neurologist.

In an April 2010 addendum to the November 2009 VA neurological examination report, the physician stated that the claims folder was reviewed.  The physician noted that the Veteran had reported the onset of CTS symptoms in 1984, 4 years after completing her typing duties in service.  The physician noted that CTS should develop during the course of repetitive activities such as typing, not several years later.  The neurologist opined that it was less than likely that in-service typing caused CTS.  The neurologist did not address whether any other in-service wrist trauma mentioned in the STRs would cause CTS.  

The Board must address the probative value of the conflicting medical opinions to determine whether the negative evidence outweighs the favorable evidence.  In this case, it cannot be concluded that the physicians who did not dissociate carpal tunnel syndrome from active military service are less persuasive than the physicians who did dissociate carpal tunnel syndrome from active military service.  Or, in other terms, the physicians who have dissociated carpal tunnel syndrome from active military service are no more persuasive than those physicians who could not dissociate carpal tunnel syndrome from active military service.  

Concerning the persuasiveness of the conflicting opinion, the physician who offered a favorable opinion in October 2002 appears to be the Veteran's treating physician, rather than a compensation and pension examiner.  Thus, it would seem that this physician would be more familiar with the Veteran's medical history and therefore should be accorded greater weight.  The Court, however, has expressly rejected a rule that the opinions of private treating physicians are entitled to presumptively greater weight in evaluating veterans' claims.  Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  Thus, the Board is reluctant to extend greater weight to the opinion of this VA treating physician simply because he/she is the treating physician who performed the earlier CTS release surgery.  Nevertheless, the October 2002 medical opinion is persuasive, as it is based on accurate facts and supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The Board also finds persuasiveness (or, probative value) in the October 2008 VA medical opinion wherein a VA physician concluded that it is impossible to disentangle in-service and post-service events.  This raises an issue addressed by the Court in Mittleider v. West, 11 Vet. App. 181, 182 (1998) ("When it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition").  Because the October 2008 VA opining physician would not dissociate the Veteran's CTS from active service, the opinion is at least mildly favorable.  

The Board also finds the November 2009 and April 2010 unfavorable medical opinions persuasive, as they are based on accurate facts and they are supported by a rationale.  Nieves-Rodriguez v. Peake; Reonal, both supra.  The Board does not, however, favor any one opinion over the other, as there is no obvious flaw in any of the opinions.

The Board also must address the competency, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the Veteran's assertion that her CTS began during active service must be afforded weight because her assertion does support a later diagnosis by a medical professional.  Id.  

After considering all the evidence of record, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for bilateral carpal tunnel syndrome will therefore be granted.



ORDER

Service connection for bilateral carpal tunnel syndrome is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


